‘\TTI,WN~-l-      ‘ILTc?cwl.l\l,”   November 22, 1976




               The Honorable William W. Day         Opinion No. I-i-
                                                                   901
               Criminal District Attorney
               Calhoun County                       Re: Whether a county may
               Port Lavaca, Texas 77979             contract with an individual
                                                    to prepare an economic
                                                    redevelopment plan to make
                                                    the county and private
                                                    agencies in the county
                                                    eligible for federal grants.

               Dear Mr. Day:

                     You ask whether Calhoun County has authority to contract
               with an individual to prepare a plan for the economic development
               of the county. In November 1975, Calhoun County was desig-
               nated a redevelopment area under the Public Works and
               Economic Development Act of 1965. 42 U.S.C.A. SS 3121, t
                      The Secretary of Conrmerce must approve an economic
               F'evelopment plan for the county as a prerequisite to extending
               federal assistance under the Act. Id. SS 3131(a) (1) (Cl,
               3142 (b) (10). The Act seeks to create jobs in areas of high
               unemployment or low incomes by providing for grants, loans,
               and technical assistance to communities, industries, and
               individuals. H.R. Rep. No. 539, 89th Cong., 1st Sess. 2788
                (1965). It provides for assistance in constructing public
               works, such as waterworks, sewer lines, streets and roads
               related to industrial development, harbor facilities, dams,
               bridges, airports, tourism facilities, and vocational schools.
               42 U.S.C.A. 9 3131; H.R. Rep. No. 539, 89th Cong., 1st SeSS.
               2796 (1965). The county agency concerned with economic
               development must approve public and private applicants
               before they can receive financial aid. 42 U.S.C.A. S
               3142(b) (2). Each p,roject for which assistance is sought
               must be consistent with an overall program for economic
               development of the area. Id. S 3142(b) (10). The commissioners
               court wishes to contract wifh an attorney to prepare the
               requisite economic development plan.
                                          p. 3770
The Honorable William W. Day - page 2   (H-901)



      The commissioners court has "such powers and jurisdiction
over all county business , as is conferred by this Constitution
and the laws of the State, or as may be hereafter prescribed."
Tex. Const. art. 5, 6 18. It does not have general authority
over county business, but may exercise only those powers
conferred by the Constitution and statutes, whether by express
terms or necessary implication. Canales v. Laughlin, 214 S.W.Zd
451 (Tex. Sup. 1948); Anderson v. Wood, lz S.W.2d 1084
 (Tex. Sup. 1941). The commissionerscourt   is expressly
authorized to undertake several projects that may qualify
for federal assistance under the Public Works and Economic
Development Act. The court can build roads, bridges, and
public buildings. V.T.C.S. art. 2351, SS 3, 4, & 7. It may
construct water treatment and distribution facilities.
V.T.C.S. art. 2352e. The court also must "[plrovide for the
support of paupers. . . .II V.T.C.S. art. 2351, 6 11. This
office has held that the court, in performance of the last
duty, may contract with the Department of Labor to engage in
a federal job training program. Attorney General Opinions
H-891 (19761, M-605 (1970). The commissoners court has
broad discretion in exercising powers conferred on it.
Canales v. Laughlin, supra. We believe the court may draw
up a planplacing   its construction projects and unemployment
assistance programs in the context of county economic development,
as a necessary step toward securing federal funding for
performance of statutorily authorized activities.   See
Attorney General Opinion Ii-458 (1974). Moreover, wfielieve
the commissioners court may formulate an economic develop-
ment plan for the county as a basis for its decisions on how
or whether to exercise its properly authorized powers. We
believe this authority includes the preparation of the economic
development plan required to qualify for assistance under
the Public Works and Development Act of 1965.

     Having decided that the commissioners court may prepare
the plan itself, we must determine whether it can employ an
attorney to do it. No statute expressly authorizes the
proposed contract. However, it has been held that the
commissioners court, exercising its duties as a board of
equalization, may contract for expert advice on propertv
valuation.  Pritchard & Abbott v.-McKenna, 350 S;W.id 333
(Tex. Sup. 1961). 2eelso
                    --      Attorney General Opinion H-80
(1973). We believe the commissioners court may also seek
expert advice on the economic needs of Calhoun County and on
                          p. 3779
The Honorable William W.. Day -,page 3~ .(H-901)


the form in which an economic development plan should be
presented to the Secretary of,Commerce,,although the court's
availing itself of such advice does not free it from respon-
sibility for exercising its own judgment in the matter. -Cf.
Whelan -
       v. State, 282 S.W.Zd 378 (Tex. Sup. 1955).

      Counties may not appropriate public funds to private
corporations.     Tex. Const. art. 3, 9 52; art. 11, S 3.
Calhoun County wishes to spend public funds on a plan necessary
to qualify county'projects for federal assistance. Private
businesses may not seek grants and loans until the Calhoun
County economic development plan is approved, so in a sense
they indirectly benefit from the county's expenditure fbr
the plan. However, an expenditure for the direct accomplish-
ment of a legitimate public purpose is not'rendered unlawful
by the fact that a privately owned ,business,may be benefited
thereby. Barrington v. Cokinos, 338 S.W.Zd 133 (Tex. Sup.
1960). See also Blanrv. Cit of Ta lor, 37 S.W.Zd 291
         '----
 (Tex. Crv.  App.     Austif; i&T-a&7        S.W.Zd 1033 (1934).

     The plan will help the county‘perform its~'legal duties
by providing information on which to make decisions and by
assisting its acquisition of federal funds to carry out
those decisions. We do not believe that article 11, section
3 of the Constitution prevents Calhoun County from spending
money on an effort to secure federal assistance merely
because private businesses may thereby also become able to
apply for assistance under the same act. A county agency
must approve individual applicants before they receive grants,
and can insure that public needs are fulfilled by local
participation in Economic Development Administration programs.
We conclude that the expenditure for preparation of an
economic development plan is not a constitutionally pro-
hibited contribution of public funds to a private corp-
oration.

                      SUMMARY

          Calhoun County may contract with an
          individual to prepare a plan for the
          economic development of the county in
          order to .qualify the county and private




                          P. 3700
                                                        -    5




The Honorable William W. Day - page 4     ()I-901)



            agencies for federal assistance under the
            Public Works and Economic Development Act
            of 1965.

                                _ Very truly yours,




                          / /    Attorney General of Texas

  PROVED:




Opinion Committee

jwb




                         p. 3781